Exhibit 10.72

 

 

Long-Term Incentive Overview

 

 

LOGO [g84047122ima.jpg]

2019 Long-Term Incentive

Compensation Program Overview

February 2020 Grants

Bands A-B & Other Category 1 Covered Executives

There are three primary components of compensation at Fifth Third Bank: Base
Salary, Variable Compensation (VC), and Long-Term Incentive Compensation (LTI).
The following pages, the Fifth Third Bancorp 2019 Incentive Compensation Plan
(“Plan”) and the applicable award agreements provide key details of the 2019 LTI
program for awards granted in February 2020. Please review this information
carefully to understand how this element of your compensation will be awarded
and delivered.

Compensation Philosophy at Fifth Third Bank

Fifth Third Bank pays for performance, both on an individual and a group basis
(i.e. division or region). We structure our market-based compensation programs
to target pay at the median of our peers for median performance and to provide
upside and downside performance above and below median. We expect that our
highest performers will receive a significantly larger share of cash incentive
and long-term incentive awards with the lowest performers receiving little to no
awards.

New for 2020

Each year, we review and update our compensation programs to ensure alignment
with our business strategy, regulatory guidance, and the external market. The
Human Capital and Compensation Committee approves awards based on competitive
award levels and each participant’s impact on the growth and success of Fifth
Third Bank. For the 2020 grant, the following changes have been made:

 

  ●  

LTI Mix – increased the weighting on PSUs from 45% to 50% and decreased the
weight on RSUs from 40% to 35% to better align with market practice.

 

  ●  

Performance Peer Group – a revised peer group will be utilized for the 2020 PSUs

 

  ●  

Added First Horizon National and Truist (as a result of the BB&T/SunTrust
merger)

 

  ●  

Removed U.S. Bancorp

 

  ●  

PSU Payout – Updated payout calculations based on percentile rank performance
vs. peers



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

2020 Performance Share Awards

Performance Shares – An Overview:

A Performance Share is a long-term incentive compensation vehicle granted
pursuant to the Plan that gives participants the opportunity to receive a value
subject to achievement of specific performance goals tied to the grant. The
grant remains subject to forfeiture over a multi-year performance period with
shares earned based on the achievement of the pre-determined performance metrics
and goals set forth below.

The Performance Period for Performance Shares is three years. For grants made in
February 2020 the performance period will run from Jan. 1, 2020 through Dec. 31,
2022, with payout, if any, occurring in February 2023 (as also outline in the
Award Agreement).

Awards to be granted to eligible employees in February 2020 will be delivered as
follows:

 

 

Band

 

 

Performance Shares

 

 

Restricted Stock Units

 

 

Stock Appreciation Rights

 

 

Bands A-B & Other

Category 1 Covered

 

 

 

50%

 

 

35%

 

 

15%

 

Performance Definition and Goals:

For Performance Shares, there are four performance criteria that are measured
and assessed before any shares are earned: a core performance metric of Return
on Average Common Equity (ROACE), two threshold goals of Efficiency Ratio and
Return on Tangible Equity (ROTCE) and the Individual Risk Performance
Evaluation. ROACE and the Efficiency Ratio are used to determine payout levels.
The ROTCE and Risk Performance Evaluation are used to determine whether portions
of grants should be forfeited. Each metric and how it is measured is described
below:

Return on Average Common Equity (ROACE)

The core performance metric for Performance Shares is Return on Average Common
Equity (ROACE). Fifth Third Bancorp’s ROACE is measured against the Bank’s
revised peer group as follows:

 

  ●  

Citizen’s Financial Group

 

  ●  

Comerica Incorporated

 

  ●  

First Horizon National

 

  ●  

Hunting Bancshares Incorporated

 

  ●  

KeyCorp

 

  ●  

M&T Bank Corporation

 

  ●  

PNC Financial Services Group, Inc.

 

  ●  

Regions Financial Corporation

 

  ●  

Truist Financial Corporation

 

  ●  

Zions Bancorporation

ROACE Calculation: the number of performance shares earned is dependent upon the
ROACE achieved by Fifth Third Bancorp during the Performance Period commencing
Jan. 1, 2020 and ending Dec. 31, 2022 relative to the Peer Group set forth
above.



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

For this purpose, ROACE is calculated as cumulative adjusted net income
available to common shareholders divided by average adjusted Bancorp common
shareholders’ equity during the Performance Period. Adjusted net income
available to common shareholders shall be determined based upon the financial
results for each of the three fiscal years during the Performance Period,
adjusted for the following items:

 

  ●  

Changes in tax laws, generally accepted accounting principles, or other laws or
provisions affecting reported results

 

  ●  

Significant legal and regulatory settlements

 

  ●  

Asset write-downs, write-offs, dispositions, or sales (except Worldpay
investments) resulting from a change in business strategy

 

  ●  

Mark-to-Market impacts on the Visa swap and gains associated with the redemption
or sale of Visa shares

 

  ●  

Merger-related, restructuring, early debt extinguishment, and
other-than-temporary impairment charges

 

  ●  

Gains or losses on securities

To the extent possible, the HC&CC also makes similar adjustments to the reported
performances of peer group members.

Changes among peers resulting from M&A activity will have an impact on the
performance calculation. If a change occurs, we will recognize the final
reported financial performance of impacted peers, which will then be adjusted by
the average change in overall peer group performance throughout the Performance
Period.    

Average adjusted Bancorp common shareholders’ equity shall be determined based
upon reported financial results for each of the three fiscal years during the
Performance Period, adjusted to exclude accumulated other comprehensive income.

At the end of the three-year Performance Period, the percentile rank for ROACE
will be determined based on cumulative adjusted results for Fifth Third Bancorp
and the peer institutions above. The performance level payout will be determined
according to the payout grid below.

Prior to payment, the Human Capital and Compensation Committee of the Board of
Directors will certify the results achieved and will retain the ability to
reduce the payout percentage at its discretion.

Efficiency Ratio

Efficiency Ratio is cumulative adjusted non-interest expense for the Performance
Period divided by the cumulative adjusted revenue for such period based on
reported financial results. The revenue adjustments exclude the same items as
ROACE over the Performance Period. The Efficiency Ratio Performance Goal acts as
a threshold goal and is applied following the end of the Performance Period.

The Efficiency Ratio Performance Goal works such that regardless of the
percentage payout determined by the ROACE calculation, in order for the payout
percentage to be above 100%, the average annual Efficiency Ration during the
Performance Period must be less than 65%. If the Human Capital and Compensation
Committee certifies that average Efficiency Ration during the Performance Period
is higher than 65%, the maximum payout percentage for performance shares will be
100%.

For example: If Fifth Third Bancorp’s three-year cumulative ROACE performance
places Fifth Third in the 60th percentile among peer banks and the Efficiency
Ratio is less than 65%, the 2020 performance share award will payout at 120%. In
this example, if Efficiency Ratio was higher than 65%, payout would be capped at
100%.



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

Payout Grid

In 2020, the payout calculation was changed from a stack rank payout to a linear
payout based on percentile rank performance vs. peers.

 

   

 

 Percentile Rank 

 

  

 

 Payout Percentage 

 

               Threshold    Target    Maximum            100%    150%          
(60% Payout)    (100% Payout)    (150% Payout)   90%    150%     
Percentile Rank    30%    50%    75%   80%    150%                    70%   
140%                    60%    120%                    50%    100%        Payout
Examples         40%    80%                    30%    60%      Assumptions:     
   Example 1    Example 2   20%    0%      ROACE Percentile Rank        
60th Percentile    60th Percentile   10%    0%      Efficiency Ratio         62%
   67%   0%    0%      Calculated Payout         120%    100%

Performance Shares Earned

Following the end of the Performance Period, the Committee shall determine the
level of ROACE, ROTCE and Efficiency Ratio achieved during the Performance
Period and will certify results as such. The actual number of Performance Shares
earned, if any, will be determined by multiplying the participant’s number of
granted Performance Shares by the percentage payout result according to the
ROACE payout grid reduced as appropriate by the Efficiency Ratio.

The number of performance shares that will be earned are subject to additional
performance-based vesting provisions discussed in the “Additional Information
for all Types of LTI” section. It is possible earned shares can be further
reduced for failure to meet these additional provisions.

Except as otherwise provided herein, participants must be employed by Fifth
Third on the distribution date in order to earn any Performance Shares.

Distribution

Participants shall receive a number of shares of Fifth Third Bancorp stock equal
to the number of Performance Shares earned within 70 days following the end of
the Performance Period (or, if later, the date on the which it has been
determined the extent to which the Performance Goals have been met). It is
expected that the Committee will certify performance for Performance Shares in
February 2023. The distribution of stock shall be net of any applicable taxes
that Fifth Third is required to withhold. The Plan Administrator shall reduce an
appropriate portion of the Fifth Third stock otherwise distributable to a
participant to satisfy the withholding lability.

Please note that at this time the IRS allows employers to withhold only a
statutory minimum amount of taxes. Tax withholding rates cannot be increased.

Dividend Equivalents

The 2020 performance share grant will pay dividend equivalent payments on
performance shares each time a dividend is declared (typically quarterly). The
amount of the dividend equivalents received will be determined by multiplying a
participant’s number of unvested Performance Shares by the stated dividend
amount. Dividend equivalents will be accrued in cash and will be paid out when
the underlying Performance Shares are earned and distributed.



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

Until distribution, any calculated dividends will be attached to the underlying
Performance Share grant and viewable on the Fidelity website. When the shares
are earned and approved for distribution, all accrued cash dividends attached to
the shares will be adjusted according to the percent payout achieved and then
will be paid in cash, net of any applicable taxes, to your Fidelity brokerage
account.

Impact of Termination

Except as otherwise provided below or in the Award Agreement, if the employment
or service of a participant terminates for any reason other than death,
disability or retirement, as defined in the Plan after the Performance Period
but prior to distribution date, all Performance Shares shall be forfeited and no
payment shall be made with respect thereto.

Participants who terminate employment during the Performance Period due to death
or disability as defined in the Plan shall earn Performance Shares determined
by: (i) multiplying the participant’s number of Performance Shares granted by
the participant’s number of full months of service during the Performance Period
divided by the number of full months in the Performance Period, (ii) and then
multiplying by the appropriate percentage payout set forth in the Performance
Level grid above (reduced as needed by the Efficiency Ratio threshold and any
portion forfeited due to failure to meet ROTCE and Risk Performance Evaluation
Goals).

Participants who retire, as defined in the LTI Program Overview “Additional
Information for All Types of LTI” section below, shall continue to be eligible
to receive Performance Shares as set forth in Performance Shares Earned section
above as if the participant remained employed through the distribution date;
provided however, that following retirement, participant’s Performance Shares
shall not be subject to forfeiture based upon a Risk Performance Evaluation
rating for any full calendar year in which participant did not work through
Dec.31.



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

2020 Restricted Stock Units

Restricted Stock Units – An Overview

A Restricted Stock Unit (RSU) granted pursuant to the Plan is a long-term
incentive vehicle that gives a participant a conditional right to Fifth Third
Bancorp common stock following a multi-year vesting period. The units are
considered “restricted” or “conditional” until they vest.

Restricted Stock Unit Vesting (also referred to as “Distribution”)

On the anniversary of the grant date over a three-year vesting period, one-third
of the Restricted Stock Unit grant will vest. On the vesting date (or,
“distribution date”), one-third of the granted units convert to Fifth Third
Bancorp common stock and shares are issued and registered in each participant’s
name by the Bancorp. These shares are delivered to the participant’s Fidelity
Brokerage Account net of any applicable taxes that Fifth Third is required to
withhold. The Plan Administrator shall reduce an appropriate portion of the
Fifth Third stock otherwise distributable to satisfy the withholding liability,
unless an election is made on Fidelity’s website to pay the tax obligations with
cash available in the participant’s Fidelity brokerage account. If the cash
election is chosen, there must be enough cash in the brokerage account to cover
the entire tax obligation owed one full week before the vest date. Please note
that at this time the IRS allows employers to withhold only statutory minimum
amount of taxes. Tax withholding rates cannot be increased.

The number of RSUs that vest each year are subject to additional
performance-based vesting provisions discussed in the “Additional Information
for All Types of LTI” section.

Dividend Equivalents

Fifth Third will pay dividend equivalent payments each time a dividend is
declared (typically quarterly). The amount of the dividend equivalents received
will be determined by multiplying a participant’s number of unvested RSUs by the
stated dividend amount. The 2020 RSU grant dividend equivalents will be accrued
in cash and will be paid out when the underlying RSUs are earned and
distributed.

Until distribution, any calculated dividends will be attached to the underlying
RSUs and viewable on the Fidelity website. When the shares are earned and
approved for distribution, all accrued cash dividends attached to the shares
will be paid in cash, net of any applicable taxes, to your Fidelity brokerage
account.

Impact of Termination

Except as otherwise provided below or in the Award Agreement, if the employment
or service of a participant terminates for any reason other than death,
disability or retirement, all unvested Restricted Stock Units shall be forfeited
and no distribution shall be made with respect thereto.

Participants who terminate employment due to death or disability as defined in
the Plan shall immediately vest in all unvested Restricted Stock Units upon
death of disability. Distribution of the shares of Fifth Third Common Stock will
be made following such date.

Participants who retire, as defined in “Additional Information for All Types of
LTI”, shall continue to vest in Restricted Stock Units and distribution of
shares of Fifth Third common stock shall be made on the applicable annual
vesting dates.



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

2020 Stock Appreciation Rights

Stock Appreciation Rights – An Overview

A Stock Appreciation Right Award (SAR) is a long-term incentive vehicle granted
pursuant to the Plan that gives a Participant a conditional right to receive
Fifth Third common stock of a value equal to any appreciation in the value of
Fifth Third common stock between the Grant Date of the award and the date the
Stock Appreciation Right is exercised following vesting.

Stock Appreciation Rights Vesting

Stock Appreciation Rights will vest in equal installments over the multi-year
period set forth in the Award Agreement. Stock Appreciation Rights granted in
February 2020 will vest in one-third increments over three years.

The number of SARs that vest each year are subject to additional
performance-based vesting provisions discussed in the “Additional Information
for All Types of LTI” section.

Exercise of Stock Appreciation Rights

Participants holding vested Stock Appreciation Rights may initiate an exercise
at netbenefits.fidelity.com indicating the number of Stock Appreciation Rights
they would like to exercise. At exercise, stock is received at a value equal to
the appreciation of the stock from the grant date to the date the rights are
exercised. Stock Appreciation Rights are payable and settled in stock net of any
applicable taxes at the time of exercise.

 

 

  Stock Appreciation Rights: Sample Exercise

 

 

The example at right shows the potential value of your Stock Appreciation Rights
assuming that:

 

•  You are granted 1,000 stock appreciation rights in February 2020.

 

•  The grant price is $30 (fair market value on the date of your grant).

 

•  You are 100 percent vested in 2023 (1/3 vests every year over three years).

 

•  You exercise 1,000 stock appreciation rights when the stock is valued at $40
per share.

    

 

Assumptions:

      

 

Calculation:

              

 

Market value per share at exercise

date

     $40    SARs granted    1,000  

 

Exercise price

     $30    Exercise price    $30  

 

Increase in value
per share

     $10    Exercise date    5/20/2023    

 

Number of SARs

 

     1,000

 

   Market value per
share at exercise date    $40  

Total gain

($10.00x1,000)

     $10,000        SARs exercised    1,000  

 

Taxes withheld (35%)

     $3,500    Tax rate    35%  

 

Gain net of taxes

   $6,500            

 

Number of shares to employee

($6,500/$40)

 

     162*

 

 

*In the event of fractional shares, the participant will receive cash equivalent
to the fractional share value deposited into his/her Fidelity account. The above
is for illustration purposes only and not a guarantee of future stock price
appreciation.



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

Grant Expiration Date

Each unexercised Stock Appreciation Right shall expire upon the 10th anniversary
of its Grant Date set forth in the Award Agreement.

If an expiration date falls on a day where the NASDAQ market is not in session
(i.e. over a weekend) the grant will expire at market close on the LAST trading
day before the expiration date. Example: the ten-year anniversary date
(expiration date) falls on a Saturday; the last day to exercise the SAR would be
before market close on the last trading day before the expiration date, Friday.

NOTE: For any SAR that is at least $0.01 “in-the-money” at 4pm EST on the
expiration date (i.e. FITB stock price is higher than the exercise price of the
grant)”, Fidelity will initiate an automatic exercise of all shares set to
expire. This “auto-exercise” feature ensures that any benefit attached to an
award at expiration is realized and not lost.

Impact of Termination

Except as otherwise provided herein or in the Award Agreement, if the employment
or service of a participant terminates for any reason, a participant shall have
90 days from the separation date to exercise any vested or “exercisable” Stock
Appreciation Rights held as of the separation date.

Except as otherwise provided herein or in the Award Agreement, if employment or
service of a participant terminates for any reason other than death, disability
or retirement, all unvested Stock Appreciation Rights shall be forfeited and no
payment shall be made with respect thereto.

Participants who terminate employment due to death or disability as defined in
the Plan may immediately exercise all Stock Appreciation Rights granted to
participant (whether or not vested and exercisable as of the date of death or
disability) on or before the expiration date set forth in the Award Agreement.

Participants who retire, as defined in the “Additional Information for All Types
of LTI” section, shall continue to vest in Stock Appreciation Rights on the
applicable vesting dates. Such awards shall be exercisable following the
applicable vesting dates until the expiration dates.

How many SARs will I receive?

Each SAR is assigned an economic value based on the stock price at the time of
grant, as well as other factors including the term of the SAR, shares available
for awards and the volatility of Fifth Third stock. For example, for awards
granted in February 2018, the economic value assigned to each SAR was $11.33.
For an individual receiving a long-term incentive award of $100,000, 15 percent
of that award ($15,000) was delivered in SARs. The number of SARs representing
that $15,000 of value was calculated in this way: $15,000 divided by $11.33
equals 1,324 SARs.



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

An Overview of Performance Shares, Restricted Stock Units, and Stock
Appreciation Rights

The following is an overview of the key characteristics of each

 

 

Feature      

 

  

      Performance Shares

 

  

      Restricted Stock Units

 

  

      Stock Appreciation Rights

 

Definition

  

A performance share is a long-term incentive compensation vehicle that vests
over a multi-year period, and derives value based on achievement of
predetermined long-term performance objectives.

  

Restricted stock units are equivalent to shares of common stock that cannot be
sold until the vesting restrictions lapse.

  

A stock appreciation right (SAR) is not an actual share of stock but rather the
right to receive stock of a value equal to the appreciation of the stock from
the grant date to the date the stock appreciation right is exercised.

Value

  

The value of the performance shares will be based on

The achievement of the performance goals.

  

The value of the unit equals the stock’s market price.

  

When you exercise your stock appreciation rights, you will receive shares equal
to the difference between the value at grant and the then current fair market
value.

Vesting

  

Vesting of performance shares is three years. The performance period is Jan. 1,

2019-Dec. 31, 2021.

  

Vesting of your restricted stock units may vary by grant. For this annual grant,
restricted stock will vest

1/3 per year over three years on the anniversary of the grant date.

  

Vesting of your stock appreciation rights may vary by grant. For this annual
grant, stock appreciation rights will vest 1/3 per year over three years on the
anniversary of the grant date.

Grant Price

  

Not applicable

  

Not applicable

  

The closing price of the stock on the date of grant.

Grant Term

  

Not applicable

  

Not applicable

  

10 years from the date of the grant.

Dividends

  

You are eligible to receive dividend equivalents on your unvested performance
shares.

  

You are eligible to receive dividend equivalents on your unvested units.

  

You are not eligible to receive dividends or dividend equivalents on your
unexercised SARs.

Voting Rights

  

You do not have voting rights on your performance shares.

  

You do not have voting rights on your unvested restricted stock units.

  

You do not have voting rights on your stock appreciation rights.

Taxation

  

Dividend equivalents on unvested performance shares are subject to ordinary
income tax. Taxes are reflected on your pay statements and W-2.

  

You are subject to tax on the market value of the award on the vesting date.
Dividend equivalents on unvested units are subject to ordinary income tax. Taxes
are reflected on your pay statements and W-2.

  

You are subject to tax on the increase in value between the grant date and the
date on which you exercise your stock appreciation rights. Taxes are reflected
on your pay statements and W-2.

Transactions

subject to insider trading restrictions, market conditions and the stock
ownership policy

 

  

Upon vesting, you can:

 

•  Hold the shares.

•  Sell the shares.

•  Transfer the shares.

  

Upon vesting, you can:

 

•  Hold the shares.

•  Sell the shares.

•  Transfer the shares.

  

Upon vesting, you can:

 

•  Exercise the Stock
Appreciation Rights, prior to expiration.

•  Hold or sell any shares that âre paid to you as stock.

•  Transfer any shares that are paid to you as stock.



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

Additional Information for All Types of LTI

Grant Notification and Accepting your Award

Managers will communicate an award amount. Awards will be housed at Fidelity
Investments. Once an LTI award is viewable on the Fidelity website, participants
will receive an internal email communication containing a link to accept the
award. This email will contain instructions for navigating the Fidelity website;
www.netbenefits.fidelity.com. Awards must be accepted by following the
instructions contained within that email within six weeks of the email date.

Performance-based Vesting Applicable to RSUs and SARs

Adjusted Return on Tangible Common Equity (ROTCE)

ROTCE means the adjusted return on tangible common equity of Fifth Third
Bancorp. Returns are calculated as cumulative adjusted net income available to
common shareholders for the three fiscal years during the Performance Period
divided by average tangible common equity (TCE). TCE is calculated as the
weighted average sum of reported average Bancorp shareholder’s equity less
average preferred stock, goodwill, and intangible assets, other servicing rights
(excluding mortgage servicing rights) and accumulated other comprehensive income
for each of the three fiscal years during the Performance Period.

Adjusted net income available to common shareholders shall be determined based
upon reported financial results for each of the three fiscal years during the
Performance Period, adjusted for the following items:

 

  ●  

changes in tax laws, generally accepted accounting principles, or other laws or
provisions affecting reported results

 

  ●  

significant legal and regulatory settlements

 

  ●  

asset write-downs, write-offs, dispositions, or sales (except World pay
investments) resulting from a change in business strategy

 

  ●  

mark-to-market impacts on the Visa swap and gains associated with the redemption
or sale of Visa shares

 

  ●  

merger-related, restructuring, early debt extinguishment, and
other-than-temporary impairment charges

 

  ●  

gains or losses on securities

To the extent possible, the HC&CC also makes similar adjustments to the reported
performance of peer group members.

ROTCE (determined in the same manner for all award types) for Fifth Third
Bancorp for the fiscal year ending immediately prior to the anniversary date of
the grant must meet or exceed 2 percent. If the ROTCE threshold is not met in
any one of the three years during the vesting period (2020, 2021, 2022),
one-third of the Performance Share grant will be forfeited and one-third of the
RSU and the SAR grants may be forfeited at the Human Capital and Compensation
Committee’s (the Committee) discretion. In addition, the Committee has
discretion to forfeit up to 100 percent of all unvested grants of any type.



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

Individual Annual Risk Performance Evaluation

The vesting of LTI is also subject to an individual risk management performance
vesting condition. A participant’s individual Annual Risk Performance Evaluation
is completed by the chief risk officer of Fifth Third Bancorp. For any fiscal
year ending during the vesting period for which a Participant receives a rating
less than “Achieves” on the annual Risk Performance Evaluation, the Committee
has the discretion on an individual case-by-case basis to forfeit up to
100 percent of the Performance Shares, and unvested RSUs and SARs. In making its
decision, the Committee will take into consideration the magnitude of the event
and the accountability level of the participant.

Designation of a Beneficiary

Beneficiaries must be designated at Fidelity which allows a person or persons to
receive any rights to which you would be entitled under the Long-Term Incentive
Plan and all of the proceeds of your Fidelity brokerage account, including
vested Fifth Third shares, in the event of your death. If you choose not to
designate a beneficiary, your estate shall be deemed to be the beneficiary. To
designate a beneficiary at Fidelity, log onto your account at Fidelity.com >
Customer Service > Update Your Profile > Beneficiaries. Then, complete the steps
that follow.

Non-Transferability

LTI awards may not be assigned, transferred or pledged in any manner, and may be
exercised only by a Participant during his or her lifetime. In the event of a
participant’s death, the beneficiary (or if none, the estate) shall have the
right to exercise any stock appreciation rights or sell any restricted stock
held by the participant at death in accordance with Plan terms.

Retirement

Retirement means termination of employment as a Fifth Third employee by a
participant who is at least 55 years of age, who also has completed five or more
years of consecutive service, and for whom the combination of age and years of
service is greater than or equal to 65.

NOTE: For the purposes of Stock Appreciation Rights; anyone meeting age 50 with
five or more years of consecutive service, and for whom the combination of age
and years of service is greater than or equal to 60, will be able to retain
their VESTED stock appreciation rights for the full remaining term of the grant.

Impact of Awards on Other Terms and Conditions of Employment

The granting of an award is at the sole discretion of Fifth Third. Fifth Third
is not obligated to make any award or permit any award to be made in the future.
Nothing in these awards constitutes an obligation or guarantee with respect to
the value of any award.

By accepting a grant agreement, you will be accepting and entering into the
Confidential Information and Non-Solicitation Agreement attached to your grant
agreement. Please be sure to read and understand this agreement prior to
accepting your award.



--------------------------------------------------------------------------------

 

Long-Term Incentive Overview

 

 

Finding the Plans

A general description of the tax effect of this award is included in the
prospectus for Fifth Third’s equity compensation plans. You can locate the 2019
Incentive Compensation Plan and the 2019 Incentive Compensation Plan Prospectus
by logging on to your Fidelity account at www.netbenefits.fidelity.com.

Stock Ownership Guidelines

Stock ownership guidelines vary by salary band.

 

Executive Band      

 

Stock Ownership Guideline

 

Multiple of Base Salary

 

 

A    

 

 

 

6x

 

 

B1    

 

 

 

3x

 

 

B2    

 

 

 

2x

 

 

Section 16 C    

 

 

 

2x

 

Executives not designated as Section 16 officers are required to retain
50 percent of the net after tax shares received from any exercise or any vest
until the ownership guidelines are met. Executives designated as Section 16
officers are required to retain 100 percent of net after tax shares received
from any exercise or any vest until the ownership guidelines are met.

Please note that all shares obtained from awards made under any one of Fifth
Third’s Incentive Compensation Plans apply to this requirement, regardless of
when an individual became an executive or Section 16 officer.

Ownership will include shares owned individually and by immediate family
members, restricted stock not yet vested, and shares purchased through the
employee stock purchase plan.

Executives have up to five years to achieve the share ownership requirements
highlighted above.

Section 16 executive officers are prohibited from engaging in speculative
trading or hedging strategies with respect to Fifth Third Bancorp securities.
Any hedged shares for non-Section 16 Officers are excluded from the calculation
of ownership levels when analyzing progress towards meeting the stock ownership
guidelines.

Note: All executive compensation plans, including Long-Term Incentive
Compensation Plans, are automatically amended as necessary to comply with
requirement and/or limitations under Company police, any laws, rules,
regulations, or regulatory agreements up to and including revocation of the
award.

-The 2019 shareholder-approved Incentive Compensation Plan governs all awards.
This material is an overview for reference.